Exhibit 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER I, Robert W. Duggan, certify that: 1.I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K/A of Pharmacyclics, Inc.; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material factnecessary to make the statements made, in light of thecircumstancesunder which such statements were made, not misleading with respect to the period covered by this report. Date: April 8, 2015 By:/s/ Robert W. Duggan Robert W. Duggan Chairman of the Board and Chief Executive Officer (Principal Executive Officer)
